Citation Nr: 1444477	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-13 874A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to service-connected pes planus (flat feet).

2.  Entitlement to an effective date earlier than February 4, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than July 18, 2012, for the grant of Chapter 35 Dependents' Educational Assistance (DEA) benefits.

REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to September 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2008 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  A transcript of the hearing is of record.

In May 2014, the Board reopened the previously-denied claim of entitlement to service connection for a low back disorder, on the basis of new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded it, as well as the two other claims currently on appeal, for further development and consideration.  That additional development since has been completed, so these claims are again before the Board for further appellate review.  That same May 2014 decision also denied numerous other claims, so they are no longer before the Board unless appealed to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC).

Again, though, rather than immediately adjudicating the claim of entitlement to an earlier effective date for the TDIU (that is, on an extra-schedular basis), which has been raised by the record, and entitlement to an earlier effective date for the DEA benefits, the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ) for still further development and consideration.  Whereas the Board, instead, is going ahead and deciding the remaining claims of entitlement to service connection for a low back disorder and entitlement to an effective date earlier than February 4, 2009, for the grant of the TDIU, albeit only on a schedular (rather than extra-schedular) basis.

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disorder is not shown to be the result or consequence of his military service, including proximately due to, the result of, or aggravated by a service-connected disability - in particular his bilateral pes planus.

2.  His claim for a TDIU was received on October 6, 2009, and although he had not worked for many years prior to that, he only met the schedular criteria (i.e., rating requirements) for a TDIU as of February 4, 2009.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a low back disorder, including as secondary to a service-connected disability - namely, the pes planus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria also are not met for an effective date earlier than February 4, 2009, for the grant of the TDIU (at least on a schedular rather than extra-schedular basis).  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.400, 4.16, 4.41 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for service connection for a low back disability, he was provided this required notice and information in an April 2008 letter, prior to initially adjudicating this claim in the July 2008 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to his claim for an earlier effective date for the grant of his TDIU, where a claim has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the effective date, in other words, as concerning this "downstream" issue, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter concerning the effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this instance.  Therefore the notification requirements of the VCAA have been satisfied also with respect to this claim.


VA also has a duty to assist this claimant in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is  no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and identified post-service treatment records have been obtained and associated with his claims file for consideration.  Indeed, these claims were previously remanded to obtain a necessary VA medical opinion, which was obtained in May 2014 and that is responsive to the determinative issues.  Therefore, there has been compliance with the remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The May 2014 opinion, in combination with the reports of February 2002 and February 2010 examinations and resultant opinions, adequately addresses the nature and etiology of the claimed disability, its purported relationship with the Veteran's military service, including by way of his service-connected disability, and his employability as concerning his derivative TDIU claim in terms of the effective date of this benefit.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also as mentioned testified at a Board hearing.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to this Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran also is represented by a private attorney, who requested and was granted additional time after the hearing to obtain and submit additional supporting evidence and argument.

II. 
Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible, so probative, evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain listed chronic disabilities will be presumed to have been incurred in service if they become manifest to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, or within the presumptive period, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's low back disability has been diagnosed as arthritis of the lumbar spine, or degenerative joint disease (DJD), which is one of the "chronic" diseases listed in 38 C.F.R. § 3.309(a).


Service connection also is granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disability with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that his current low back disability is either directly related to a parachute accident during his service or alternatively is secondary to his service-connected pes planus.  His STRs confirm he was treated for a low back strain in July 1957.  But his June 1957 separation examination and report of medical history are unremarkable for complaints of back-related problems or issues, including as a residual or result of that trauma.  His military service ended a relatively short time later, in September 1957.

A review of his post-service private treatment records reflects that he sustained a severe work-related lumbar strain in March 1986 and yet another back strain in August 1986 or thereabouts.  As well, he was involved in a motor vehicle accident in June 1989, and later X-rays showed mild degenerative facet changes at L3-4 and L4-5, with mild, bony, neural doraminal narrowing at L5-S1.  This appears to have been interpreted as mild levo-scoliosis, osteopenia and degenerative changes at 
L5-S1.  Following a computed tomography (CT) scan, the diagnoses were amended to fracture of the transverse process of L4 on the left and disc herniation to the left of midline at L5-S1.

He was first afforded a VA examination for his claimed low back disability in February 2002 - in connection with an earlier claim for service connection, which was denied and which he did not appeal.  At the time, he contended that his low back disability was due to injuries he had sustained in a parachute jump in 1956, so during his service, but the examiner pointed out that the Veteran had retired from his position with the postal service due to a low back injury since service rather than during his service.  The examiner diagnosed rotary scoliosis with deviation or lifting to the left at the lumbosacral level and opined that the low back condition was not caused by the Veteran's pes planus.  In making that determination, the examiner observed the Veteran's pes planus was bilateral, therefore it was not likely to create a significantly unbalanced gait.  The examiner also indicated the Veteran's rotary scoliosis was probably hereditary.

In August 2009 the Veteran's private doctor provided a statement contrarily opining that the Veteran's low back condition was due to injuries he had sustained in a parachute jump in July 1957, so during his service.  This doctor added that bilateral pes planus should be considered a contributing factor in the development of the low back pain, albeit not a primary causal factor.  Unfortunately, the private doctor did not provide any supporting rationale for his opinions, therefore it is of little probative value.  See Hernandez-Torens v. West, 11 Vet. App. 379, 382 (1998) (stating that the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

The Veteran had another VA examination in February 2010, at the conclusion of which the examiner diagnosed DJD and degenerative disc disease (DDD) with radiculopathy in the legs.  The examiner commented that it is impossible to tell whether the Veteran's DJD and DDD was related to his parachute incident in service without resorting to mere speculation.  The examiner noted that parachute jumping can cause lumbar disc and facet damage that can cause DJD and DDD many years later; however, the Veteran also had sustained two other back injuries since service - 29 and 32 years after his claimed parachute injury in service - making it impossible to determine which injury had contributed most to his current DDD and DJD.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  The Court in Jones also acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons, 23 Vet. App. at 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

Here, since the examination report reflects that all of the evidence was reviewed and a rationale was provided, the opinion is not considered inadequate so as to require another opinion.  However, when an opinion, such as this one, is inconclusive as to the origin of a disorder, it generally cannot be employed as suggestive of a link between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  These types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

More recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

Primarily because of this looming uncertainty over the cause of the Veteran's low back disorder, the Board remanded this claim in May 2014 for additional medical comment.  A May 2014 addendum opinion resultantly was obtained regarding this determinative issue of causation, in particular, insofar as whether the low back disability, even if not caused or aggravated by the Veteran's service, or presumptively related, nonetheless was caused or aggravated by his 
service-connected pes planus.  The examiner ultimately determined that the Veteran's low back disability was less likely than not aggravated by his bilateral pes planus.  In making this important determination, the examiner noted that the bilateral pes planus had not caused any notable gait disturbance, nor was there a direct correlation that would be medically feasible.  The examiner attributed the Veteran's current low back disability, instead, to normal aging with development of arthritis and degeneration.

Based on the opinions of the VA examiners in combination, whose opinions have more probative value than the one private opinion lacking supporting rationale, the Board finds that the overall weight of the evidence is against granting service connection for the low back disability, including as secondary to the service-connected pes planus.  The two VA examiners specifically concluded that this was not the case.  There is no competent and credible medical opinion refuting this conclusion or otherwise relating the Veteran's low back disability to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Moreover, there is no probative evidence that the DJD (arthritis) of the Veteran's low back manifested to the required minimum compensable degree within one year of his discharge from service, meaning by September 1958, therefore his claim also cannot be granted on a presumptive basis as including a chronic disease.  See 38 C.F.R. § 3.309(a).


The Board has considered the Veteran's statements made in support of his claim, including his assertions that his low back disability is the result of his parachute accident in service or attributable to his service-connected pes planus.  But he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his low back disability and whether it was caused or aggravated by his service or a service-connected disability, this falls outside the realm or purview of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a low back disorder, including as secondary to the service-connected pes planus, resultantly must be denied.

III. Earlier Effective Date for the TDIU (on a Schedular Basis)

The Veteran asserts entitlement to an effective date earlier than February 4, 2009, for the grant of his TDIU.  During his hearing he specifically stated he believed he was entitled to a TDIU much earlier since he had stopped working in 1986.

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  A TDIU may be granted under 38 C.F.R. § 4.16(a) if he meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), even if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:  

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (wherein the U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Turning now to the facts and procedural history of this particular case, the Veteran contends his effective date should go back to 1986, which is when he states he last worked in any substantially gainful capacity.  However, he also has noted that he worked as a deputy sheriff for around six months in 2000 or 2001, but that he had to resign owing to pain and inability to stand.  Through his representative, he has maintained that his intervening work as a deputy sheriff should be considered an unsuccessful work attempt given its relatively short duration.

The Board sees that the Veteran first filed an actual claim for a TDIU in correspondence received on October 6, 2009.  He nevertheless is not precluded from obtaining an earlier effective date up to one year prior to October 6, 2009, if it is shown he was entitled to this benefit within that immediately preceding year.  See 38 C.F.R. § 3.400(o)(2).  In fact, he first met the schedular criteria for a TDIU on February 4, 2009, which is the effective date the RO assigned - so within that preceding year.  But prior to February 4, 2009, he did not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  Nor is there evidence in the claims file of an informal claim for a TDIU prior to October 6, 2008.

Consequently, the only possible avenue of recovery for him for an effective date between October 6, 2008 and February 4, 2009, would be a TDIU under the special extra-schedular provisions of § 4.16(b).  As explained, a TDIU may be granted on an extra-schedular basis under § 4.16(b) even though he fails to meet the percentage requirements, if it is established he is unemployable on account of service-connected disability or disabilities.  The Board is precluded from assigning a TDIU on this special alternative basis in the first instance, however, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Therefore, entitlement to an effective date earlier than February 4, 2009, must be denied on a schedular basis.  But entitlement to a TDIU on an alternative extra-schedular basis must be remanded for referral of the case to the VA Director of the Compensation and Pension Service, as discussed in the Remand portion of this decision below.


ORDER

The claim of entitlement to service connection for a low back disorder, including as secondary to service-connected pes planus, is denied.

The claim of entitlement to an effective date earlier than February 4, 2009, for the grant of the TDIU - on a schedular basis - also is denied.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - the remaining claims and issues in this appeal, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Regarding the time period prior to February 4, 2009, as indicated earlier the Veteran did not meet the preliminary schedular criteria for a TDIU, but there is evidence suggesting he may be entitled to this benefit nonetheless on an extra-schedular basis.  As the Board may not make this determination in the first instance, the claim must be remanded for formal referral to the VA Director of the Compensation and Pension Service for this special consideration.  See Barringer 22 Vet. App. 242.

With regards to the claim for an earlier effective date for the grant of DEA benefits, to the extent this claim is dependent on the outcome of the claim of entitlement to an extra-schedular TDIU, these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also remand this claim, as well, since these types of claims should be decided together, not piecemeal.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward this case to the Director of the Compensation and Pension Service or other appropriate authority for a determination of whether the Veteran was entitled to a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b) for the time period from October 6, 2008 to February 4, 2009.

2.  Then readjudicate his claim for an earlier effective date for his TDIU (on this additional extra-schedular basis) in light of this and all other additional evidence.  Also readjudicate his derivative claim for an earlier effective date for his DEA benefits.  If these claims continue to be denied or are not granted to his satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


